Citation Nr: 1244166	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-48 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F".

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance, or on the account of housebound status.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1966 to February 1969.

Procedural History

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to a disability rating in excess of 60 percent for hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F", entitlement to SMC based on the need for regular aid and attendance or housebound status, and entitlement a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran submitted a notice of disagreement (NOD) with these denials in September 2008, and timely perfected his appeal in December 2009.

The Board notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claims.  In his December 2009 substantive appeal [VA Form 9] he declined the option of testifying at a personal hearing.

These claims, inter alia, came before the Board in February 2012.  At that time, the Board determined that additional evidentiary development was required prior to the adjudication of the Veteran's claims.  As such, the aforementioned claims were remanded to the Appeals Management Center (AMC) to carry out the Board's remand directives.  

Subsequently, TDIU was granted by a November 2012 rating decision.  In view of the foregoing, this issue has been resolved and it is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  As a result of this determination, the Board notes that Rice v. Shinseki, 22 Vet. App. 447 (2009) is not for application in the present case.

The Board notes that the Atlanta, Georgia, RO has original jurisdiction over the Veteran's claims.

Virtual VA

The Veteran's electronic Virtual VA file has also been reviewed in conjunction with this determination.  No additional records have been added to the Veteran's electronic file since the issuance of the November 2012 supplemental statement of the case (SSOC).

Issue Not in Appellate Status

The Veteran initially filed a claim of entitlement to service connection for ischemic heart disease in April 2010, which was denied by a September 2010 rating decision.  The Veteran submitted a NOD with this determination later in September 2010 and a statement of the case (SOC) was issued in March 2011.  The Veteran did not, however, perfect his appeal.  Thus, the issue of entitlement to service connection for ischemic heart disease is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  The 60 percent schedular disability rating for the Veteran's service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin, Type "F", has been in effect for more than 20 years and is protected.

2.  The Veteran's service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin, Type "F", is manifested by dyspnea and syncope; there is no evidence of repeated painful crises occurring in skin, joints, bones or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.

3.  The evidence does not show that the Veteran's hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.

4.  The Veteran is service-connected for hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F", rated 60 percent disabling, and has been grated TDIU from August 1, 2007.

5.  The medical and other evidence of record does not reveal that the service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" has rendered the Veteran permanently bedridden or so helpless that he is unable to perform self-care tasks or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.

6.  The medical and other evidence of record does not reveal that the Veteran's hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" has caused him to be permanently housebound.

7.  The Veteran is not blind in either eye, does not have anatomical loss or loss of use of either of the hands, and does not have anatomical loss or loss of use of either leg such as to preclude locomotion without the aid of braces, crutches, canes, or wheelchair, due to his service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F".


CONCLUSIONS OF LAW

1.  The 60 percent disability rating assigned for service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" is protected, and may not be reduced.  38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951 (2012). 

2.  The criteria for a disability rating in excess of 60 percent for hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" have not been met.  38 U.S.C.A. § 1155, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.7, 4.117, Diagnostic Code 7714 (2012).

3.  Application of the extraschedular rating provisions for service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" is not warranted in this case.  38 C.F.R. § 3.321(b) (2012).

4.  The requirements for special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status, are not met.  38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

Prior to and following the initial adjudication of the Veteran's claims, letters dated in September 2007, September 2008 and March 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  With respect to the increased rating claim, the Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Thus modified, VA must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished by the September 2008 notice letter.

Although the September 2008 notice letter was not sent prior to initial adjudication of the Veteran's increased rating claim, this was not prejudicial to him, since he was subsequently provided adequate notice in September 2008, he was provided ample time to respond with additional argument and evidence, the increased rating claim was readjudicated and the Veteran was provided with a SOC in November 2009 as well as an SSOC in November 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2012) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his appellate claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  As noted in the Introduction section above, the Board has also reviewed the Veteran's electronic Virtual VA file, to which no new evidence has been added since the issuance of the November 2012 SSOC.

Since SMC claims are predicated on the severity of a Veteran's currently service-connected disabilities, they are treated similarly to claims for an increased rating, such that they require current medical evidence.  See 38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2012); 38 C.F.R. § 3.350(b) (2012).  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a) (2012); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Here, the Veteran was afforded examinations for his increased rating claim in October 2007 and April 2012 as well as an SMC Aid and Attendance/Housebound examination in April 2012.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim, the examination must be adequate.  After review of each of the aforementioned examinations, the Board finds that they are thorough and adequate upon which to base a decision.


Additionally, the Board finds there has been substantial compliance with its February 2012 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC obtained outstanding VA treatment records and scheduled the Veteran for medical examinations, which he attended.  The AMC later issued a rating decision and a SSOC in November 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2012).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II.  Increased Disability Rating

The Veteran filed his original claim of entitlement to service connection for hemoglobinopathy in May 1969, which was denied in December 1969 due to the lack of any current residuals associated with his pre-existing anemia.  The Veteran filed a new claim of entitlement to service connection for hemoglobinopathy, this time with sickle thalassemic electrophoretic pattern of hemoglobin Type "F", in September 1980.  At that time, he complained of severe attacks of splenic infarctions and resulting pain associated with continuing hemolysis and hemolytic crises.  A January 1981 rating decision granted the Veteran's claim and assigned a 60 percent disability rating.  The Veteran filed the current claim for an increased disability rating in July 2007, which was denied in the July 2008 rating decision currently on appeal.  

Relevant Law and Regulations

Schedular Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2002).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally, the Board's primary focus in such cases is upon the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).



If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2012).

Specific Rating Criteria

The RO has rated the Veteran's service-connected disability as 60 percent disabling effective from September 11, 1980, under 38 C.F.R. § 4.117, Diagnostic Code 7714, for sickle cell anemia.  

A 60 percent rating is assigned for sickle cell anemia with painful crises several times a year or with symptoms precluding other than light manual labor.

A 100 percent rating is assigned for sickle cell anemia with repeated painful crises, occurring in skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.

See 38 C.F.R. § 4.117, Diagnostic Code 7714 (2012). 

Protected Ratings

Any disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2012).

Analysis

The Veteran is seeking an increased disability rating for his service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F", which is currently evaluated as 60 percent disabling under 38 C.F.R. § 4.117, Diagnostic Code 7714 (2012).  He essentially contends that the symptomatology associated with his disability is more severe than is contemplated by the currently assigned rating.  He has suggested that a 100 percent disability rating should be assigned.

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Code 7714.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7714 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (sickle cell anemia with complications) but also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7714.

Schedular Rating

As noted above, the Veteran is currently in receipt of a 60 percent disability rating for his hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F", which became effective in September 1980.  Since this disability has been evaluated as 60 percent disabling for over 20 years, it is considered to be a protected rating and cannot be reduced unless there is a showing of fraud.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2012).

In January 2007, the Veteran was seen at the VA Medical Center (VAMC) with complaints of left wrist pain.  Testing accomplished in conjunction with this complaint revealed the Veteran's hemoglobin (HGB) to be 13.2 grams per deciliter (gm/dL) and his hemocrit (HCT) to be 41.3 percent.  Normal results for HGB vary, but in general are from 13.8 to 17.2 gm/dL for men.  See nlm.nih.gov/medlineplus/ ency/article/003645.htm.  Normal results for HCT vary, but in general are from 40.7 to 50.3 percent for men.  See nlm.nih.gov/medlineplus/ ency/article/003646.htm.  The VA examiner noted the Veteran's history of sickle cell anemia and stated that his HGB was "certainly adequate" and there were no changes.  See VAMC Treatment Record, January 22, 2007.

The Veteran submitted private treatment records from A.K., M.D. in support of his claim, dated from June 2007 through August 2007.  Unfortunately, however, these treatment records do not contain any treatment for his sickle cell trait.  Rather, they note treatment for alcoholic cerebellar degeneration, alcoholic sensory motor peripheral polyneuropathy, cerebral small vessel disease and lacunar strokes.  See Private Treatment Records, A.K., M.D., June 2007 through August 2007.

In August 2007, the Veteran sought treatment from the VAMC, with complaints of shortness of breath (SOB) while he was outdoors.  He denied experiencing any chest pain or tightness.  He stated that he could walk indoors with no SOB but outdoors, breathing became difficult.  See VAMC Treatment Record, August 20, 2007.

In October 2007, the Veteran was afforded a VA hemic disorders examination.  At that time, the Veteran complained of sharp pains in his left side, SOB on exertion, headaches for the past two weeks, foot pain, low energy and poor balance.  The VA examiner noted that the Veteran was not receiving any current treatment for his sickle thalassemia.  The Veteran noted that he had been hospitalized for this condition in Colorado, but this event happened many years ago.  The VA examiner stated that there was no evidence of hemolytic crisis.  Clinical test results revealed the Veteran's HGB to be 13.7 and HCT to be 42 percent.  The VA examiner noted the Veteran's prior diagnosis of sickle cell trait.  There was no evidence of crisis, but subjective complaints of pain, SOB, and fatigability that could not be substantiated or disproven on examination.  There was no evidence of hemolytic crisis historically or recently.  See VA Hemic Disorders Examination Report, October 15, 2007.

Shortly thereafter, during a VAMC primary care history and physical, a VA examiner noted that the Veteran's sickle cell trait was stable.  See VAMC Treatment Record, October 29, 2007.

In February 2009, the Veteran sought treatment at the VAMC for pain in both feet.  He stated that aside from this pain, he was doing well.  He specifically denied experiencing chest pain, SOB, abdominal pain and gastrointestinal symptomatology.  See VAMC Treatment Record, February 25, 2009.  In April 2009, a VAMC primary care note echoed the February 2009 findings.  See VAMC Treatment Record, April 13, 2009.  In December 2010, the Veteran sought treatment at the VAMC for mid/low back pain over the right subcostal region, which was nonradiating and increased upon exertion.  The Veteran denied experiencing chest pain, SOB, dizziness and diaphoresis.  He also had normal range of motion in all joints.  See VAMC Treatment Record, December 30, 2010.

Laboratory results received in May 2011 from a private physician, J.D.M., M.D., revealed the Veteran's: bilirubin to be 0.9 [normal range = 0.2 to 1.2 gm/dL]; HGB to be 12.7 [normal range = 13.2 to 17.1 gm/dL - Veteran's results noted as low]; HCT to be 40.7 percent [normal range = 38.5 to 50 percent]; and his platelet count to be 260 [normal range = 140 to 400 thousand/uL].  See Private Treatment Record, J.D.M., M.D., May 9, 2011.

The Veteran was afforded a VA hematologic and lymphatic conditions examination in April 2012.  The VA examiner noted that the Veteran was diagnosed with sickle thalassemia in 1969.  The Veteran stated that he had not had a crisis in many years, the last crisis occurring over 10 years ago.  He also stated that he was not receiving any treatment or medication for his sickle thalassemia.  There was no evidence of anemia or thrombocytopenia.  There were no complications or residuals of treatment requiring transfusion of platelets or red blood cells.  The symptoms noted to be due to the Veteran's hematologic disorder were dyspnea on mild exertion and syncope.  He did not suffer from any recurrent infections.  Laboratory results were as follows: HBG was 12.0 gm/dL; HCT was 36.2 percent; and platelet count was 298.  The VA examiner also concluded that the Veteran's condition did not affect his ability to work.  He was able to independently dress, undress, groom himself, feed himself and toilet without assistance.  He was not considered bedridden or housebound.  See VA Hematologic and Lymphatic Conditions Examination Report, April 11, 2012.

It is clear from review of the evidence that the Veteran's hematologic condition is not demonstrative of repeated painful crises, occurring in skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis and infarction, with symptoms precluding even light manual labor.  As noted in his April 2012 VA examination report, the Veteran had not experienced any crises in more than 10 years.  In fact, the only symptoms associated with his condition were dyspnea and syncope.  Id.  The Veteran's current symptomatology does not warrant a compensable disability rating under 38 C.F.R. § 4.117, Diagnostic Code 7714, but as noted above, the Veteran's 60 percent disability rating is protected and may not be reduced.  See 38 U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2012).

The Board acknowledges that the Veteran, in advancing this appeal, believes that his hematologic condition is more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of a disability according to the appropriate Diagnostic Code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Such competent evidence concerning the nature and extent of the Veteran's hematologic condition has been provided by the medical personnel who have examined the Veteran and his medical records during the period in question and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination reports and treatment notes) directly address the criteria under which the Veteran's hematologic disorder has been evaluated. 

The Board has considered the Veteran's contentions; however, the competent medical evidence offering detailed descriptions of the Veteran's hematologic condition and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether a disability evaluation in excess of 60 percent is warranted.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the disability on appeal.  The preponderance of the most probative evidence does not support assignment of a 100 percent rating.  As the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Furthermore, the Board concludes that this assignment is warranted for the entire period under which this appeal has been pending, and that assignment of staged ratings is not for application.  See Hart, 21 Vet. App. at 505.


Extraschedular Rating

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Neither the Veteran nor his representative expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant].  Moreover, the Veteran and his representative have not identified any factors which may be considered to be exceptional or unusual with respect to the service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required frequent hospitalizations for his service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F".  There is no unusual clinical picture presented, nor is there any other factor that takes the disability outside the usual rating criteria.

In short, the evidence does not support the proposition that the Veteran's hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012).

III.  Special Monthly Compensation

The Veteran seeks entitlement to special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status.  In essence, he appears to contend that his service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" requires him to have aid and assistance at all times.

Relevant Law and Regulations

Aid and Attendance

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, is in need of regular aid and attendance.  Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a) (2012).  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2012). 

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  "Bedridden" will be a proper basis for the determination.  See 38 C.F.R. § 3.352(a) (2012). 

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present."  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).
Housebound Rate

SMC is payable at a specified rate if the veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime.  See 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2012). 

Analysis

As was alluded to above, the Veteran appears to contend that his only service-connected disability (hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F"), rated 60 percent disabling, requires the aid and attendance of others.

The Veteran has not contended or demonstrated that he has a visual impairment to the extent that he is blind or nearly blind, or that he is a patient living in a nursing home.  Moreover, the Board notes that the Veteran does not meet the criteria for SMC at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.  As noted above, the Veteran's only service-connected disability is hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F", rated 60 percent disabling.

The objective evidence does not demonstrate that the Veteran is currently housebound, that is, he is not substantially confined to his home or the immediate premises.  Review of the medical records associated with the Veteran's claims file do not reveal that he was ever confined to his home or that he was unable to walk.  In fact, during the April 2012 VA examination, the Veteran reported that he walks as much as he can, despite having to use a right knee brace frequently.  See VA SMC Examination Report, April 5, 2012.  In short, there is no evidence that the Veteran is substantially confined to his home, and he does not appear to contend that he is.

For the same reasons, the competent medical evidence shows that the Veteran is not permanently bedridden.  Indeed, the Veteran has not contended that his service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" renders him permanently bedridden.

Turning to the need for aid and attendance of another, the Veteran asserts that he needs assistance with caring for himself and cooking.  During his April 2012 VA hematologic and lymphatic conditions examination, the VA examiner concluded that the Veteran's service-connected hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" did not impact his ability to work.  It was noted that the Veteran was able to independently dress, undress, groom himself, feed himself, and attend to the wants of nature without assistance.  It was also noted that the Veteran was not bedridden or permanently housebound.  See VA Hematologic and Lymphatic Conditions Examination Report, April 11, 2012.

This was further reflected in the Veteran's SMC examination report.  The VA examiner also noted that the Veteran was not bedridden and had not been hospitalized.  He was able to travel beyond his home.  The VA examiner stated that the Veteran uses a crutch when he gets out of bed, but was able to perform grooming, toileting and bathing.  He was also able to feed himself.  He denied experiencing dizziness but endorsed moderate memory loss and occasional balance problems.  Overall, the VA examiner determined that the Veteran was able to perform all functions of self-care.  He could walk without assistance, had no permanent functional impairments and was determined to be mentally competent.  The Veteran was ultimately diagnosed with sickle thalassemia without crisis.  See VA SMC Examination Report, April 5, 2012.

The Veteran's claim is not supported by any competent medical evidence demonstrating that he is in fact disabled due to his service-connected disorder to the extent that he requires the regular aid and assistance of another person, or that he is limited to his house and its immediate premises.  
In summary, a preponderance of the evidence is against the claim.  The medical evidence appears to support the proposition that the Veteran is active and mobile and is not in any way confined to his home or to his bed.  The Veteran does not require any assistance to feed or care for himself.  The Veteran has not submitted or pointed to any evidence to the contrary.  Accordingly, the Board finds that entitlement to SMC for regular aid and attendance and at the housebound rate is not established and the benefit-of-the-doubt doctrine does not apply.


ORDER

Entitlement to a disability rating in excess of 60 percent for hemoglobinopathy with sickle thalassemic electrophoretic pattern of hemoglobin Type "F" is denied.

Entitlement to special monthly compensation based on the need for regular aid and attendance, or on the account of housebound status, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


